DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment filed on 04/26/2022.  Claims 1-7, 11-16, and 18 have been amended.  Claims 8-10 and 17 have been previously cancelled. Claims 1-7, 11-16, and 18-20 are currently pending.
Claim Objections
Claims 1-7, 11-16, and 18-20 objected to because of the following informalities:  
Several claims recite “one or more individual satellite user terminal”.  It should read “one or more individual satellite user terminals”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan (US 2015/0156246) in view of O’Shaugnessy (US 7,814,425) and Jalali (US 6,952,454)
Regarding claim 1, Avellan discloses A communication network comprising: 
a gateway transceiver configured to communicate with a plurality of satellite user terminals via the communication network.  Avellan discloses a system that communicates data to user computers via gateway platforms and a broadcast device (Para. [0015] 
Avellan also discloses a gateway controller configured to identify a website and link accessible data that is content that is accessible via a weblink embedded in the website, the gateway controller configured to determine that the website meets a popularity condition and configured to determine that the  link accessible data meets the popularity condition, the website  meeting the popularity condition when the gateway controller has received a predetermined number of requests for content updates for the website from one or more individual satellite user terminal of the plurality of satellite user terminals, the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for the link accessible data from the one or more individual satellite user terminal, the gateway controller further configured to generate website content data by combining website content from the  website and the link accessible data, and control the gateway transceiver to transmit the combined website content from the website and the link accessible data to the plurality of satellite user terminals via a broadcast communication.  Avellan discloses a system which determines which websites are most frequently accessed, and determines to transmit the websites as broadcast data (Paras. [0031], [0035]-[0036]). Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).  Avellan further provides an example wherein a certain hockey game that has been selected by a large number of viewers (i.e. link accessible data) on the main page of ESPN (i.e. website) is selected to be in included with the broadcast data (i.e. combining website content and link accessible data) (Para. [0036]).  Avellan further discloses an example where it is determined that users in Florida (i.e. first remote location) access CNN (i.e. website) in Spanish (i.e. link accessible data), and then broadcasts the CNN site in Spanish to Florida users (Para. [0047]-[0048]).
Alternatively, Avellan discloses a system that transmits websites that are highly customized (i.e. meeting popularity condition) to a particular user as unicast data (Paras. [0032], [0053]).  Avellan also further provides an example where information about high school sports (i.e. link accessible data) is provided on the ESPN website (i.e. combining of link accessible data with website content) (Para. [0036]). 
The Examiner further notes that the specification fails to define what a “request for content updates for the website” is.  The Examiner asserts that by broadest reasonable interpretation, that it may be interpreted as any type of interaction with a website such as refreshing a page, clicking on any links on the website, or performing a search.
Further, if it is argued that while Avellan does disclose the generation of web pages (Paras. [0024]-[0025], Avellan does not disclose generate website content data by combining website content from the website and the link accessible data and the link accessible data being content that is accessible via a weblink embedded in the website, then alternatively,  O’Shaugnessy teaches a system wherein a second web page (i.e. link accessible data) made accessible through links on a first web page is prefetched and a thumbnail preview of the second web page is displayed on the first web page (i.e. link accessible data is combined with web page) and wherein the links on the first page are “most popular” (see at least Figs. 3-4, and Col. 5, Lines 15-67, and Col. 6 Lines 32-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avellan to utilize the teachings of O’Shaugnessy since it would allow the user to preview content available on a second webpage while still browsing the first webpage (Col. 5).  
Avellan does not explicitly disclose a broadcast communication of one or more packet including the combined website content and terminal identification information identifying the one or more individual satellite user terminal. Avellan does disclose the transmission of combined website content (Para. [0036]).  However Avellan does not explicitly state the utilization of packets or the inclusion of terminal identification information identifying the one or more individual satellite user terminal.  Jalali teaches a system  that features the transmission of packets wherein the packets include a user identifier indicative of an intended recipient (i.e. identifies the individual satellite user terminals) and a data field for a payload (i.e. combined website content) (see Col. 3, Lines 42-44; Col. 29, Lines 4-7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avallan to utilize the teachings of Jalali since both Avellan and Jalali are in the same field of endeavor (i.e. communication of data), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 11 and 18 feature limitations similar to those of claim 1 and are therefore rejected using the same rationale.
Regarding claim 2, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to periodically update the website content data by generating updated website content data based on updated website data for the website and updated link accessible data, and control the gateway transceiver to transmit the updated website content data via a broadcast communication.  Avellan discloses the updating and broadcasting of information from a website to user computers (Para. [0030]).
Claim 12 features limitations similar to those of claim 2 and is therefore rejected using the same rationale.
Regarding claim 3, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to generate a plurality of website content data, each based on respective website data for a website and respective link accessible data at the website, and control the gateway transceiver to transmit the plurality of website content data via a broadcast communication.  Avellan discloses imaging web pages to place them in a format suitable for broadcasting, and the imaging of tag data that includes selectable links (See Paras. [0024]-[0025]).  Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).
Claim 13 features limitations similar to those of claim 3 and is therefore rejected using the same rationale.
Regarding claim 7, Avellan discloses The communication network according to claim 1, wherein the gateway transceiver is configured to establish a satellite communication link to communicate with the one or more individual satellite user terminal via the communication network.  Avellan discloses sending imaged web pages via a satellite (Para. [0023]).
Claim 15 features limitations similar to those of claim 7 and is therefore rejected using the same rationale.
Regarding claim 16, Avellan discloses the method according to claim 11, further comprising:
storing the website content data in a local storage; and 
operating a local server at the one or more individual satellite user terminal to provide the website content data from the local storage without accessing the gateway in response to receiving a request for the website. 
Avellan discloses a user computer checking a local storage device for information, and if the information has been previously broadcast and stored in the storage device, displaying the information in a browser (i.e. without accessing gateway). (Para. [0028]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy and Jalali, and in further view of Bellwood (US 2009/0216769)
Regarding claim 4, Avellan, O’Shaugnessy, and Jalali do not disclose The communication network according to claim 1, wherein the gateway controller is further configured to include in the website content data a local access indicator that indicates to the one or more individual satellite user terminal that the one or more individual satellite user terminal is to make the website content data available to users at the one or more individual satellite user terminal.  Bellwood teaches a system wherein a user’s access to content is determined by a web service server’s review of usage rights of the content (Paras. [0033], [0060]).  It would have been obvious to one of ordinary skill in the art to modify Avellan, O’Shaugnessy, and Jalali to allow access to content based on usage rights as taught by Bellwood since it would regulate the use of content (Para. [0010]).

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy and Jalali, and in further view of Debois (US 2015/0213493)
Regarding claim 5, Avellan, O’Shaugnessy, and Jalali do not fully disclose the communication network according to claim 1, wherein the gateway controller is further configured to analyze website access request activity by the one or more individual satellite user terminal to identify an interest characteristic associated with the one or more individual satellite user terminal, control the transceiver to retrieve advertising content based on the interest characteristic, and control the transceiver to transmit, via a broadcast communication, the advertising content to the one or more individual satellite user terminal associated with the interest characteristic.  Avellan discloses a system that determines how information will be sent to user computers based on the popularity of the information, based on the tracking which websites are most frequently accessed (i.e. analyzing website access request activity) (Para. [0031]). Avellan also discloses retrieving the desired data from the networks (Para. [0037]).  However, Avellan does not disclose that said content is advertising content.  Debois teaches the selection of advertising content for presentation (Para. [0014]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, O’Shaugnessy, and Jalali to provide advertising content as taught by Debois since it would provide capabilities for providing various types of transmitted content.
Claim 14 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claims 5 and 9 and is therefore rejected using the same rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy and Jalali, and in further view of Khedouri (US 2008/0178238).
Regarding claim 6, Avellan, O’Shaugnessy, and Jalali do not disclose the communication network according to claim 1, wherein the gateway controller is further configured to include encryption information in the website content data to restrict access to the website content data at the one or more individual satellite user terminal.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, O’Shaugnessy, and Jalali to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Regarding claim 20, Avellan, O’Shaugnessy, and Jalali do not disclose The communication network user terminal according to claim 18, wherein the controller is further configured to store the website content data as encrypted website content data in the storage, and to decrypt the encrypted website content data in response to a key to provide the website content data from the storage.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]), and wherein the devices are dedicated to the storage of the content/files (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan, O’Shaugnessy, and Jalali to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that Avellan does not teach determining that link accessible data on a website meets a popularity condition when a gateway controller has received a predetermined number of requests for the link accessible data from one or more satellite user terminal, let alone in combination with determining that the website itself also meets a popularity condition.  The Examiner respectfully disagrees.  Paragraph [0036] of Avellan states, in part, “If a large number of viewers choose to select a hockey game, that page of the website can also be sent in the broadcast mode.”  This is clearly an indication of a “popularity condition”.  Further, as stated in the previous Office Action “requests for content updates” is not defined, and therefore may be interpreted as any type of interaction with a website such as refreshing a page, clicking on any links on the website, or performing a search.  Therefore, by broadest reasonable interpretation, if even one viewer has selected a hockey game (i.e. clicked a link) than a request for content updates has been made and the popularity condition has been met.
Applicant’s arguments regarding Avellan and O’Shagnessy note teaching “to transmit the combined websit content from the website and the link accessible data to the plurality of satellite user terminals via a broadcast communication of one or more packet including the combined website content and terminal identification information identifying the one or more individual satellite user terminal” have been considered but are moot due to the application of additional prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosenstein (US 2011/0055314); requests a full page load after a predetermined number of requests (Para. [0031])
Gao (US 2011/0307561); teaches distribution of popular content (Paras. [0044]-[0046])
Yahoo Buzz Launches: Popular Stories To Go On Yahoo Homepage by Michael Arrington; discloses Yahoo arranging news stories from linked 3rd party sites on homepage based on popularity
“Understanding Unicast, Multicast, and Broadcast – CompTIA Network+ N10-005: 1.3” by Professor Messer; teaches that broadcasts are sent to multiple recipients while a unicast is sent to a single recipient
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KYLE G ROBINSON/Examiner, Art Unit 3681       

/SAM REFAI/Primary Examiner, Art Unit 3681